ORDER
PER CURIAM:
Stephen McCrary appeals the circuit court’s denial of his Rule 29.15 motion for post-conviction relief following his conviction of first-degree robbery. McCrary claims that his attorney provided ineffective assistance by requesting a trial continuance without consulting him; by failing to advise McCrary of his right to testify, and to follow McCrary’s wishes as to whether to testify; and by failing to request a lesser-included offense instruction. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).